CLARK, Judge,
dissenting.
I respectfully dissent from the majority opinion.
While the majority concludes that Bark-well’s conviction may not stand because the trial judge refused to consider the defense of professed ignorance as to the true meaning of the terms “convictions” and “criminal record,” the issue of materiality poses a significant and fundamental issue of trial error. On the evidence adduced, the state did not, in my view, sustain the requisite burden of proof to support a conviction for the offense of perjury and the defendant should be discharged.
The offense of perjury, defined by statute, Section 557.010, RSMo, is falsely swearing before a court, public body or officer to any material matter. The essence of the crime of perjury is the willful false swearing to a substantially definite material fact and the burden is on the state to show that the false testimony was material to the issue being resolved. State v. Dineen, 203 Mo. 628, 102 S.W. 480 (1907). The fact that the testimony was received in evidence is insufficient, standing alone, to meet the burden of establishing materiality. State v. Swisher, 364 Mo. 157, 260 S.W.2d 6 (banc 1953).
While the issue of materiality is one of law for the trial court, materiality must be established by evidence and cannot be left to presumption or inference. State v. Roberson, 543 S.W.2d 817 (Mo.App.1976). To prove materiality, sufficient evidence must be presented to inform the trial court wherein and how the false testimony was material. State v. Roberson, supra. A material false statement either directly affects the result of the matter at issue or is of sufficient probative import to the inquiry so that further fruitful investigation would have occurred. United States v. Freedman, 445 F.2d 1220 (2nd Cir. 1971). The gist of materiality is the influence on judicial action as to the issue before the court. United States v. Masters, 484 F.2d 1251 (10th Cir. 1973).
The burden was on the state in this case, as in any other criminal cause, to introduce evidence sufficient to establish every constituent element of the offense charged. State v. Patterson, 534 S.W.2d 847 (Mo.App.1976). As indicated above, the constituent elements of the offense of perjury charged against Barkwell are that he (a) swore falsely, (b) before a court, public body or officer, (c) as to a material matter.
The information by which the charge here was lodged against Barkwell tacitly acknowledged the necessity for proof of materiality as a substantial element by the following allegation:
“[and] that Judge did not have to grant the change of name if he found it detrimental to the interests of any other person and in this case since Barkwell was prohibited from ever operating a motor vehicle in the State of Missouri, this name change was detrimental to the citizens of the State of Missouri and to the Department of Revenue Motor Vehicle Division; ”
In his opening statement, the assistant prosecuting attorney reaffirmed the proposition at issue by stating:
“[the] argument here is whether or not this was material to the name change and the State feels that it was and therefore has instituted this action.”
Despite the foregoing, the only evidence offered by the state at trial consisted of the court file and trial transcript in the change *503of name proceeding and a certified record of Barkwell’s prior convictions. No evidence whatever was offered to show “wherein and how” Barkwell’s false testimony concerning his offense record was material to the issue of change of name, let alone to the inferential accusation that the name change was sought to subvert the revocation of vehicle driving privileges. The trial court could only have relied, as does the majority opinion, on a conclusion that materiality of false testimony denying a criminal record follows as a matter of law in this case without further evidentiary basis. In my view, this is contrary to the fundamental obligation which the state must assume to prove beyond a reasonable doubt all elements of the offense and shifts to the defendant the burden of dispelling the suspicion and speculation embodied in the information allegation of employing a name change to obtain a vehicle operating license.
False testimony quite apparently assumes materiality in the context and purview of the judicial action to be performed. It being evident here that no direct proof forged the final and essential link in the state’s case, the prosecution fails unless it may be concluded as a matter of law that Bark-well’s concealment of his offense record could have influenced the trial court validly to have refused the change of name. False testimony as to an immaterial matter is not perjury, but if the false testimony be material to any proper matter of inquiry in the case it will be deemed perjured testimony if willfully uttered with knowledge of its falsity. Harris v. Quincy, O. & K. C. R. Co., 172 Mo.App. 261, 157 S.W. 893 (1913).
As is more fully explored in Matter of Natale, 527 S.W.2d 402 (Mo.App.1975), the right to a change of name by the nonfraud-ulent use of another existed at common law and has been incorporated in the law of Missouri. Section 1.010, RSMo. Change of name under the common law was accomplished by usage or habit. Section 527.270, RSMo 1969 does not abrogate the common law right to name change, but provides speed and certainty in accomplishing the change by authorizing a court order which creates a public record. The right to change a name, however, remains as at common law and may be exercised at will, either by usage or by judicial decree subject to the conditions that a different name may not be adopted for fraudulent purpose or to the detriment of any other person. Matter of Natale, supra..
In acting upon an application for change of name, the scope of the trial court’s discretion is narrow. Matter of Natale, supra ; Matter of Reed, 584 S.W.2d 103 (Mo.App.1979). That discretion is circumscribed by the requirement that denial of a name change must be based on evidence before the trial judge sufficient to show an improper purpose. Matter of Natale, supra. General concern for possible detriment to society is insufficient to deny a petition. Matter of Reed, supra. Applicant for a change of name is required by the statute to do no more than state his residence, present name, name desired and the reason for such change. Under the limits upon exercise of discretion as noted, the court ascertains if the change would be proper.
It cannot be validly contended that disclosure of defendant’s criminal offenses alone would have entitled the court to deny defendant the opportunity to adopt a different name. Some further evidence of improper purpose is required. Thus, in the Matter of Knight, 36 Colo.App. 187, 537 P.2d 1085 (1975) under the Colorado change of name statute which parallels the Missouri statute, it was held that Knight could not be denied a right to change his name solely because of his lengthy criminal record. The evidentiary link requires proof that the undisclosed incidents of unlawful conduct by the change of name applicant together with some other facts support a judicial determination that the name change is not proper. It is as to this additional element that the state’s case here fails.
The majority concludes that Barkwell’s false testimony belied his attempt to distinguish himself from his brothers who had served time in the penitentiary and denied the trial court information necessary to appraise the credibility of Barkwell as a witness and, hence, was material. Such assumptions, however, misconceive the nature of a change of name proceeding and the *504latitude of judicial action on the issue before the court.
As indicated by the authorities cited, the judicial function performed by the court when presented an application for change of name is to ascertain if the change would be proper. In the exercise of discretion with which the court is vested, refusal to grant the name change is an abuse of that discretion unless the court has before it some evidence that third parties will be harmed by the change of name. Matter of Natale, 527 S.W.2d 402 (Mo.App.1975); Rule 95.01.
While the majority opinion stresses the contradiction in Barkwell’s attempt to disassociate himself from his brothers as convicted felons when he himself had a significant record of offenses and convictions, the validity of any distinction Barkwell drew between his record of offenses and that of his brothers was not and could not have been a basis for the court to deny the name change even with full information as to Barkwell’s criminal record. Such follows because those facts alone do not lead to any inference or conclusion of potential for harm to third parties. It is only when additional evidence is produced to cast doubt on the stated reasons for change of name as pretextual and given to conceal an improper motive that materiality of the false denial of a conviction record emerges. Such is the ingredient which is absent here and which was essential to prove the element of materiality.
Reliance on the general proposition of witness credibility is similarly unavailing to supply proof of materiality. Recognizing that denial of an application for change of name must be based on evidence that third parties may suffer harm, it also must follow that in the absence of such evidence the application must be granted. Thus, if the applicant supports his request by testimony, not otherwise controverted, which describes a proper name change not detrimental to the interests of any other person, the credibility of the applicant can scarcely be said to be in issue. Certainly discretion cannot extend to permit denial by the court of a name change merely on the ground that the applicant is a convicted felon and is therefore unworthy of belief when testifying in support of his application. Something more must appear to raise the issue of credibility. To hold otherwise would amount to sanction of arbitrary denial of a statutory and common law right to adopt a chosen name irrespective of propriety of purpose.
No evidence in this case supports a conclusion that Barkwell concealed his offense record for the purpose of frustrating inquiry into an improper objective motivating his change of name nor may it be suggested that the evidence justifies a finding that Barkwell’s purpose for changing his name was other than as stated. More importantly, however, were the trial court to have been accurately informed as to Barkwell’s criminal record, which was the sum total of the state’s evidence in this prosecution, the court could not have validly found therefrom detriment to the interests of any other persons and would have been obliged to grant the application.
The state failed to offer evidence in this case sufficient to prove the elements of the offense of perjury and I would therefore reverse the judgment of conviction and order the defendant discharged.